      Case 3:19-cv-00835-CWR-LGI Document 15 Filed 01/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

ELIZABETH BROWN                                                                       PLAINTIFF

V.                                                        CAUSE NO. 3:19-CV-835-CWR-LGI

COMMISSIONER OF SOCIAL                                                             DEFENDANT
SECURITY ADMINISTRATION

                                             ORDER

       The Magistrate Judge has issued a Report and Recommendation (R&R) proposing to

affirm this Social Security appeal. Plaintiff Elizabeth Brown objects. She argues that (1) the

Appeals Council erred when it found that Dr. Kwentus’s opinion did not have a reasonable

probability of changing the outcome of the decision, and (2) the ALJ’s discussion lacked a

sufficient explanation of the supportability and consistency factors, as required by 20 C.F.R.

§ 404.1520c(b)(2).

       On review, the Court must overrule the objection. As to issue (1), the R&R applies the

standard set forth in Hardman v. Colvin, 820 F.3d 142, 151 (5th Cir. 2016), which states that “the

Appeals Council does not err in refusing to review the claimant’s case if it can be determined

that substantial evidence nevertheless supports the ALJ’s denial of benefits.” See R&R at 8. As to

issue (2), the ALJ’s Decision shows that she provided a thorough discussion of Dr. LeDuff’s

opinion, in accordance with § 404.1520c(b)(2). See id. at 5.

       For these reasons, the R&R is adopted as this Court’s own order, and this case is

dismissed. A separate Final Judgment shall issue.

       SO ORDERED, this the 12th day of January, 2021.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE
